Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Overview
New Claim Objections
No prior art rejection of claim 8
New 35 U.S.C. § 103 rejection necessitated by amendment

Claim Objections
Claims 1-10 are objected to because of the following informalities. Appropriate correction is required.
Claim 1. The phrase “which seal is provided in order to prevent a contact” is grammatically improper since “which” implies a choice, of which there are none in the claim and is awkward due to wordiness. 
The Examiner suggests amending to:
“the seal prevents a contact … .” 

Claim 6. The phrase “any one of claim 3” is grammatically inconsistent since “any one of” implies plural claims but only one claim is mentioned.

Claims 8-10. The phrase “any one of claim 1” is grammatically inconsistent since “any one of” implies plural claims but only one claim is mentioned.

Claims 2-5 and 7. These claims are objected to for being dependent upon objected claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Morigami et al., JP 2008-190044 A in view of Imai, U.S. Patent App. Pub. No. 2013/0306116 A1. A human translation is used for Morigami et al. [hereinafter Morigami].
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 1. A method of plating, comprising 
a process of bringing a sealing portion of a seal (seal members 62 & 68; Morigami [0021]-[0025], figs. 5-8) into contact with pure water (brought into contact with pure water; Morigami [0015]-[0016], [0060]-[0061], fig. 1), the seal prevents a contact of a substrate holder that holds a substrate from coming into contact with a plating solution (substrate holder holding substrate; Morigami [0080]-[0083], figs. 15-16),; and 
a process of detecting a leak of the seal, based on presence or absence of a short circuit of a leak detection electrode placed inside of the substrate holder (pair of conductive lines/conductors 130 “for detecting leakage of liquid which are short-circuited via the leaked plating solution”; Morigami [0080]-[0083], figs. 15-16) after the sealing portion is brought into contact with the pure water (substrate and holder exposed to pure water before plating; Morigami [0015]-[0016], [0060]-[0061], fig. 1).
II. Before plating solution - Imai
Morigami is silent on before the substrate is brought into contact with the plating solution.
However, Morigami teaches detecting “any liquid leakage.” Morigami [0011], [0079], [0081], [0083]. This term “any liquid” would encompass pure water.
Imai teaches that when copper comes into contact with pure water, then the oxygen in pure water erodes the copper leading to short circuits. Imai [0008]. A person having ordinary skill in the art would have wanted to know if the seal would leak with pure water at any point in the process.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Imai’s recognition that pure water causes short circuits and thus would use electrodes that can short circuit in pure water and detect any time the seal could be exposed to pure water – including before contact with a plating solution – in order to detect any leaks.

Claim 2. The method of plating according to claim 1, wherein the process of bringing the sealing portion into contact with the pure water is performed in a preliminary cleaning process of cleaning the substrate with pure water and/or in a pre-wet process of bringing the substrate into contact with degassed pure water (washing with pure water). Morigami [0015]-[0016], [0060]-[0061], fig. 1.

Claim 3. The method of plating according to claim 2, wherein the process of detecting the leak of the seal is performed during the preliminary cleaning process and/or the pre-wet process (the pair of conductive lines/conductors 130 would have detected any liquid, including pure water, during the preliminary cleaning process). Morigami [0015]-[0016], [0060]-[0061], fig. 1.; see claim 1 rejection.

Claim 4. The method of plating according to claim 3, wherein the process of detecting the leak of the seal is further performed in or after a subsequent process that is subsequent to the pre-wet process (the conductors 130 would have detected any leaks that occurred in the plating process). Morigami [0061]-[0062], fig. 1; see claim 1 rejection.

Claim 5. The method of plating according to claim 4, wherein the process of detecting the leak of the seal is further performed after the substrate is plated (the conductors would have detected any leaks that occurred in the wash after plating). Morigami [0063], fig. 1; see claim 1 rejection.

Claims 6-7. (claim 6) The method of plating according to any one of claim 3, wherein the process of detecting the leak of the seal is further performed before the substrate is held by the substrate holder and (claim 7) the method of plating according to claim 6, further comprising: a process of cleaning the substrate holder, wherein the process of detecting the leak of the seal is further performed after the substrate holder is cleaned and before a next substrate is held by the cleaned substrate holder (if any residual liquid leaks after the wash but before the next substrate then the conductors 130 would have detected the leak). Morigami [0063], fig. 1; see claim 1 rejection.

Claim 9. The method of plating according to any one of claim 1, wherein the leak detection electrode includes a pair of electrodes placed away from each other, and the process of detecting the leak of the seal detects the leak of the seal by utilizing a short circuit between the pair of electrodes caused by presence of pure water (rejected for similar reasons stated in the claim 1 rejection).

Claim 10. The method of plating according to any one of claim 1, wherein the leak detection electrode is provided along an outer circumference of the substrate and is extended from an upper portion of the substrate to at least middle of a side portion, extended from an upper portion of the substrate through the side portion to a lower portion or extended along an entire circumference of the substrate, in a state that the substrate is held by the substrate holder (circumference). Morigami fig. 15.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if: 
(1) the claim objections are addressed, and
(2) claim 8 is rewritten in independent form including all of the limitations of the base claim and any intervening claims, and
(3) claim 9 is cancelled because claim 9 is a mutually exclusive species to claim 8.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794